`. moreno rosmlselsaw\
Pnoo 35 Report and Order Terminating Probation!Supervised Release Fl L E D

 

 

 

 

 

(Rcv. sron Prior to Original Expiration Date
DCT 03 ma
UNITED STATES DISTRICT COURT "'"M_*"°"“DW

FOR Tl~lE

Southem District of Mississippi

 

 

UN[TED STATES OF AMI:`.R|CA
v. Crim. No. 21120R21KS-MTP-001
Dmtrice Booth
a!k!a Mickey
On 0311`”2016 the above named was placed on probation/supervised release f`or a period ol`

 

3 years. 'l`he probationer/supervised releasee has complied with the rules and regulations of probation/supervised
release and is no longer in need of supervision. lt is accordingly recommended that the probationerlsupervised releasee be

discharged from supervision.

Respeetfully submiued,

@/»_v»o»r£a©~@&c£

U.S. Probation O_Meer

ORDER or CouRT
Pursuant to the above report, it is ordered that the probationer/supervised releasee be discharged from supervision

and that the proceedings in lhe';:lse be terminaled.

owed mrs z day of 0 j;‘€.\°\ ,

M§

\ Unired Srares Dfsrricr Judge

 

 

